         Case 1:18-cv-01341-PLM-RSK ECF No. 217 filed 12/04/18 PageID.1672 Page 1 of 1




                                                                 December 4, 2018

                               James M. Nelson
 OFFICE OF THE CLERK           Greenberg Traurig, LLP
 www.miwd.uscourts.gov         1201 K Street, Ste. 1100
                               Sacramento, CA 95814

                                    RE:    SHENODH YOUSEF, et al. v. KELLOGG COMPANY, et al.
                                           Case No. 1:18−cv−01341−PLM−RSK Hon. Paul L. Maloney
    399 Federal Bldg.
  110 Michigan St., NW
 Grand Rapids, MI 49503        Dear Mr. Nelson:
     (616) 456−2381

                               In reviewing the roll of attorneys admitted to practice in this district, we are not able
                               to locate your name. The following are requisites for an attorney to become a
                               member of the bar in the Western District of Michigan:

                                     • A completed petition for admission
                                     • $205 fee
    314 Federal Bldg.
  202 W. Washington St.
   Marquette, MI 49855
                               Upon receipt of the above, the application will be submitted to the Chief Judge, or
     (906) 226−2021            designee, for review. If the application is granted, you will be added to the list of
                               attorneys admitted to practice in this district, and will receive a certificate of
                               admission.

                               The petition for admission is available on the Court's website at
                               www.miwd.uscourts.gov. Under the For Attorneys tab, you will find instructions
                               and forms for attorney admission and registration. Electronic filing is mandatory in
                               this Court, and most applicants register for electronic filing at the same time they
                               are seeking admission to practice. Once you have completed and submitted the
     107 Federal Bldg.
   410 W. Michigan Ave.        forms, the Attorney Admissions Clerk will contact you with further instructions
   Kalamazoo, MI 49007         regarding how to make electronic payment of the admission fee. The electronic
      (269) 337−5706
                               process accepts payment by bank account (ACH), debit or credit card.

                               Please be certain that you comply with all of the attorney admission requirements.
                               Failure to comply with all the requirements will delay the processing of your
                               petition.

                               The Court expects you to seek admission as soon as practicable. If the admission
                               process is not complete by January 2, 2019, the matter may be referred to Hon.
    113 Federal Bldg.          Paul L. Maloney for further action.
    315 W. Allegan St.
    Lansing, MI 48933
     (517) 377−1559            If you have any questions, please contact the Court at any office.

                                                                Sincerely,

                                                                CLERK OF COURT


 Electronic Filing Help Desk                                     /s/ E. Siskind
       (616) 456−2206                                           Deputy Clerk
       (800) 290−2742
ecfhelp@miwd.uscourts.gov
